Citation Nr: 9919555	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-28 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for skin rash due to 
undiagnosed illness.

2.  Entitlement to service connection for "night sweats" 
due to undiagnosed illness.


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1967 to June 
1977 and December 1990 to April 1991.  This matter comes to 
the Board of Veterans' Appeals (Board) from a Department of 
Veterans Affairs (VA) Boise Regional Office (RO) January 1995 
rating decision which denied service connection for bilateral 
hearing loss, and a Phoenix RO June 1995 rating decision 
which denied service connection for fatigue and joint pain 
due to undiagnosed illness.  The veteran's claims folder was 
temporarily transferred to the Phoenix RO as part of a VA 
program to monitor the possible health effects of exposure to 
environmental agents in the Persian Gulf.  In June 1997, his 
claims folder was returned to the Boise RO, as that RO has 
jurisdiction over his claims.  In July 1998, the RO denied 
service connection for skin rash and night sweats, claimed 
due to undiagnosed illness.

In his substantive appeal, the veteran notified the RO that 
he wanted a hearing at the RO before a member of the Board.  
By telephonic contact in September 1998, he stated that he no 
longer desired such a hearing.  Thus, the Board will proceed 
below in accordance with the veteran's specific wishes.  
38 C.F.R. § 20.702(e) (1998).

The issues of service connection for bilateral hearing loss 
and service connection for fatigue, joint and muscle pain, 
skin rash and night sweats, claimed due to undiagnosed 
illness, were before the Board in October 1998.  At that 
time, service connection for bilateral hearing loss was 
granted, and service connection for fatigue and joint and 
muscle pain, claimed due to undiagnosed illness, was denied.  
The issues of service connection for skin rash and night 
sweats, claimed due to undiagnosed illness, were remanded by 
the Board for further development of the evidence.  Thus, the 
issues on appeal are as stated on the title page of this 
decision.


FINDINGS OF FACT

1.  The evidence does not show that the veteran's undiagnosed 
illness, manifested by skin rash, is productive of 
exfoliation, exudation or itching.

2.  The evidence does not show that undiagnosed illness, 
manifested by night sweats, is debilitating in nature and 
productive of cognitive impairment (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms which wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or symptoms controlled by 
continuous medication.

CONCLUSIONS OF LAW

1.  The veteran's undiagnosed illness, manifested by skin 
rash, is not shown to have been incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, nor is it shown to a compensable level 
after service discharge.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.317, 4.118, Diagnostic Codes 7806 
(1998).

2.  His undiagnosed illness, manifested by night sweats, is 
not shown to have been incurred during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, nor is it shown to a compensable level after service 
discharge.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.317, 4.88, Diagnostic Code 6354 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has undiagnosed illnesses, 
manifested by a skin rash and night sweats, which relate to 
his active service during the Persian Gulf War when he 
received various immunizations, ingested nerve agent pills, 
and was exposed to missile attacks and heavy smoke from 
burning oil wells.  Thus, he believes that service connection 
is warranted for skin rash and night sweats due to 
undiagnosed illness under 38 C.F.R. § 3.317.

Service connection may be established for chronic disability 
resulting from active service in the Persian Gulf.  Under 
this provision of the law, compensation may be paid to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms, 
provided that such disability: became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1) (1998).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2) (1998).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3) 
(1998).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1998).

However, compensation shall not be paid: if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between a 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c) (1998).

On the basis of the foregoing criteria, the Board must first 
determine whether the  veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War.  It will 
then determine whether he had symptoms of skin rash and night 
sweats prior to, or during, his period of active service in 
the Persian Gulf War, and whether these symptoms were 
attributable to a known clinical diagnosis.  If symptoms of 
skin rash and night sweats did not manifest themselves prior 
to, or during, the veteran's period of active service in the 
Persian Gulf War, the Board must then determine whether the 
symptoms manifested themselves subsequent to his discharge 
from active service in the Persian Gulf War.  If this is 
shown, it will then be determined whether the symptoms were 
attributable to a known diagnosis, and whether they were 
manifest for a period of at least 6 months.

If the veteran's symptoms cannot be attributed to a known 
diagnosis, and were manifest for a period of at least 6 
months, the Board will then determine whether they warrant a 
rating of 10 percent or more.  In doing so, the Board will 
look to the VA Schedule for Rating Disabilities, based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991).

In this case, the appropriate diagnostic codes with which to 
rate symptoms of skin rash and night sweats are Diagnostic 
Codes 7806 and 6354, respectively.

If the above reported criteria have been met, the Board will 
then determine whether there is affirmative evidence that the 
veteran's skin rash and night sweats were caused by a 
supervening condition or event that occurred between the 
veteran's departure from active service in the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that these symptoms were the result of his own 
willful misconduct or the abuse of alcohol or drugs.

I.  Skin Rash

A review of the veteran's service medical records does not 
reveal any report or finding of skin rash or symptoms 
associated with an undiagnosed illness, manifested by skin 
rash.  A December 1990 medical examination reflects that 
clinical evaluation his skin revealed normal findings.  In an 
accompanying Report of Medical History, he indicated that he 
had no skin disease.

VA outpatient treatment records, dated from June to August 
1993, show that the veteran reported that he had been on a 
mission during the Persian Gulf War where he flew a 
helicopter into heavy smoke.  A June 1993 record shows that 
an examination of his skin revealed that it was clear, but 
that a small cyst was present on his right testicle.  An 
examination of his skin in August 1993 revealed no rashes.

On VA medical examination in September 1993, the veteran 
reported that he had served as a pilot during the Persian 
Gulf War, and that he had not sustained any major injury or 
illness during active service.  Examination of his skin 
revealed that it was clear.  A small cystic growth was 
present on his right testicle.  It was noted that the growth 
appeared benign.  Small nodules were present on three of his 
fingers.

On VA medical examination in July 1994, examination of the 
veteran's skin  revealed that it was clear.  A small cyst was 
present on his right testicle.

Private medical records, dated in November 1997, show that 
the veteran reported developing skin changes soon after his 
return from the Persian Gulf War.  An examination of his skin 
did not reveal any identifiable or suspicious lesions.

On VA medical examination in March 1998, the veteran reported 
he was physically active and in excellent health prior to 
active service in the Persian Gulf War.  He indicated he had 
a rash on his temples, manifested by red bumps that typically 
lasted two weeks.  Examination of his skin did not reveal the 
presence of a rash.

Pursuant to the Board's October 1998 remand, VA medical 
examination was conducted in March 1999, at which time the 
veteran reported that he began to notice the presence of an 
intermittent rash on his temples shortly on return from the 
Persian Gulf War in 1991.  He indicated that his rash 
recurred about every 3 to 4 weeks, and manifested itself with 
red bumps which lasted from 1 to 2 weeks.  He reported his 
rash had not produced itching, flaking, scaling, pain or 
discharge.  He indicated that the rash last recurred a few 
weeks earlier.  Examination reveled a small, nontender, soft 
lymph node on his left anterior clavicle chain.  Solar 
poikiloderma was present on his anterior neck and upper 
chest.  There were no rashes or lesions on his head, trunk or 
arms.  The diagnosis was skin rash of both temples, not 
present on current examination.  The examiner indicated that 
there was no evidence that the veteran's skin rash was due to 
any exposure sustained during his period of active service in 
the Persian Gulf War.

The Board notes that the veteran's DD Form 214 reflects that 
he served in Operation Desert Shield/Storm from December 1990 
to April 1991, and that he received a Southwest Asia Service 
Medal.  Thus, his service in the Southwest Asia theater of 
operations during the Persian Gulf War is not in dispute.

The veteran's service medical records do not any reports or 
findings of skin rash prior to, or during, his period of 
active service in the Persian Gulf War.

The evidence demonstrates that the veteran had symptoms of 
skin rash subsequent to his discharge from Persian Gulf War 
active service which cannot be attributed to a known 
diagnosis and were manifest for more than 6 months.  
Specifically, the VA outpatient treatment records show that a 
small cyst was present on his right testicle in June 1993.  
In addition, the VA medical examination reports show that he 
had a small cystic growth on his right testicle in September 
1993 and August 1994.  The most recent VA medical examination 
report reflects that a lymph node was present on his left 
anterior clavicle chain, and that solar poikiloderma was 
present in his anterior neck and upper chest.  The VA medical 
records are silent with regard to the cause of the symptoms 
associated with the veteran's skin rash.  Moreover, the 
symptoms associated with his skin rash have been manifest for 
more than 6 months, as he was first shown to have a cystic 
growth in June 1993.  Thus, the evidence shows that he had 
symptoms of skin rash subsequent to discharge from active 
service in the Persian Gulf War which cannot be attributed to 
a known diagnosis.

Despite the findings reported above, service connection for 
skin rash due to undiagnosed illness is not warranted as the 
evidence does not show that the symptoms associated with this 
illness warrant a 10 percent rating under Diagnostic Code 
7806.  Specifically, the VA and private treatment records do 
not show any report or finding that the symptoms associated 
with the skin rash have been productive of exfoliation, 
exudation or itching.  Rather, at the time of most recent VA 
examination, the veteran reported that there was no itching, 
flaking, scaling, pain or discharge associated with his rash.  
Thus, an evaluation of 10 percent is not warranted for the 
symptoms associated with skin rash under Diagnostic Code 
7806.

The Board is not unsympathetic to the beliefs of the veteran; 
yet, service connection for skin rash due to undiagnosed 
illness must be denied as the evidence does not show that 
symptoms associated with a skin rash warrant a rating of 10 
percent or more subsequent to his discharge from active 
service in the Persian Gulf War.  The Board also notes that, 
at the time of the most recent VA medical examination, the 
examiner found that there was no evidence that the veteran's 
skin rash was caused by any exposure sustained during his 
service in the Persian Gulf War.

II.  Night Sweats

The veteran's service medical records are totally devoid of 
any report or finding that he experienced any night sweats or 
symptoms of an undiagnosed illness, manifested by night 
sweats.  A December 1990 medical examination reflects that a 
psychiatric evaluation of the veteran revealed normal 
findings.  In the accompanying Report of Medical History, he 
indicated that he had not had frequent trouble sleeping.

VA outpatient treatment records, dated from June to August 
1993, do not show any report or finding that the veteran 
experienced any night sweats.  The September 1993 and July 
1994 VA medical examination reports do not show any report or 
finding that the veteran experienced any night sweat 
symptoms.

Private medical records of record show that in August 1995, 
the veteran reported he began to experience night sweats soon 
after his return from the Persian Gulf War.  A November 1995 
record shows that he treated his symptoms of fatigue with 
doxycycline, and that he did not have any complaint regarding 
night sweats.

On VA medical examination in March 1998, the veteran reported 
that he had night sweats since his return from active service 
in the Persian Gulf War.  A review of his systems was 
positive for night sweats, but negative for sleep 
disturbance.

On VA social and industrial survey in April 1998, the veteran 
reported he began to experience night sweats during his 
period of active service in the Persian Gulf War.  He also 
reported that the symptoms resurfaced within 3 months of his 
return to the United States.  He indicated that he was 
employed by the Department of Interior, that he usually awoke 
at 4:30 AM, and typically worked out in the morning.

On VA mental examination later that month, the veteran 
reported that he was periodically awakened by night sweats.  
He indicated that his energy level enabled him to function 
normally on days when he was fatigued.  The examiner 
commented that the available information did not warrant an 
Axis I or Axis II diagnosis.  The veteran was then assigned a 
Global Assessment Functioning (GAF) score of 90, indicating 
absent or minimal symptoms.

Pursuant to the Board's October 1998 remand, on VA medical 
examination in March 1999, the veteran reported that he began 
to experience night sweats soon after his return from the 
Persian Gulf War in 1991.  He indicated that his night sweats 
occurred 2 times each night and about 4 nights a week.  He 
reported that he had been prescribed doxycycline a few years 
earlier, and that a 6 to 8 week course of doxycycline caused 
a great decrease, and perhaps disappearance, of night sweats.  
He indicated that his night sweats began to recur at their 
previous frequency when he stopped using doxycycline.  He 
reported that he had not tried any other treatment for night 
sweats.  Laboratory, X-ray and physical examination revealed 
no evidence of malignancy, infectious disease or 
rheumatologic disorder.  The diagnosis was night sweats of 
"undiagnosed" etiology.  The examiner indicated there was 
no evidence the veteran's night sweats were due to any 
exposure sustained during active service in the Persian Gulf 
War.

As reported earlier, the veteran's service in the Southwest 
Asia theater of operations during the Persian Gulf War is not 
in dispute as his DD Form 214 reflects clearly that he served 
in Operation Desert Shield/Storm from 1990 to 1991.  His 
service medical records do not show any reports of findings 
of night sweats prior to, or during, his period of active 
service in the Persian Gulf War.

The evidence reflects that the veteran had night sweats 
subsequent to his discharge from Persian Gulf War active 
service which cannot be attributed to a known diagnosis and 
were manifest for more than 6 months.  In particular, the VA 
examination reports do not relate or attribute the symptoms 
associated with the veteran's skin rash to any cause or known 
diagnosis.  In addition, the most recent VA medical 
examination report shows that he was diagnosed as having 
night sweats of undiagnosed etiology.  Thus, his night sweats 
are not attributed to a known diagnosis.  Moreover, his night 
sweats have been manifest for more than 6 months, as he was 
first seen with complaints about them by a private physician 
in August 1995.  Thus, the evidence shows that he had night 
sweats after his discharge from active service in the Persian 
Gulf War which cannot be attributed to a known diagnosis and 
were manifest for more than 6 months.

However, this claim fails because the evidence does not show 
that the symptoms associated with the veteran's night sweats 
warrant a 10 percent rating under Diagnostic Code 6354.  A 10 
percent rating under this code requires the evidence to show 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year, or symptoms 
controlled by continuous medication.  This is not 
demonstrated by the evidence of record.  In particular, the 
April 1998 VA social and industrial survey shows that he was 
able to maintain employment, and that he awakened early each 
morning to work out.  Moreover, the April 1998 VA mental 
examination report shows that his energy level is such that 
he is able to function even on the days when fatigued.  As 
such, it has not been shown that his night sweats produced 
debilitating fatigue.  In addition, the VA and private 
treatment records do not show any report or finding that the 
veteran has problems with concentration, forgetfulness or 
confusion.  Likewise, the evidence does not show that night 
sweats have ever caused him to be incapacitated for a period 
of at least a week.

The Board observes that, although the private treatment 
records show that the veteran treated night sweats with 
doxycycline in 1995, the evidence since that time does not 
reflect that he has used any medication.  Rather, the most 
recent VA medical examination report shows that he 
discontinued doxycycline, and that he had not treated night 
sweats with any other medication.  Thus, the evidence does 
not demonstrate that he controlls his night sweats with 
continuous medication.

Thus, the record does not establish that the symptoms 
associated with the veteran's night sweats warrant an 
evaluation of 10 percent under Diagnostic Code 6354.  The 
Board also notes that, in the most recent VA medical 
examination report, the examiner did not find any evidence 
that the veteran's night sweats were caused by any exposure 
sustained during his period of active service in the Persian 
Gulf War.

Based on the foregoing analysis, service connection for night 
sweats as due to an undiagnosed illness is denied as the 
evidence does not show that his symptoms associated with this 
illness have warranted a rating of 10 percent or more 
subsequent to his discharge from active service in the 
Persian Gulf War.



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for skin rash due to undiagnosed illness 
is denied.

Service connection for night sweats due to undiagnosed 
illness is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

